PER CURIAM.
This is an appeal by the defendant Beul-ford White from judgments of conviction and concurrent seventeen-year sentences for (1) burglary of an occupied dwelling [§ 810.02(1), (3), Fla.Stat. (1991)], and (2) grand theft, third degree [§ 812.014(2)(c), Fla.Stat. (1991) ], after the defendant was declared a habitual felony offender under Section 775.084, Florida Statutes (1991). The sole point on appeal, to which the state has confessed error, is that the trial court committed error in sentencing the defendant to seventeen years in the state prison for grand theft, third degree. We entirely agree. The maximum sentence the defendant could receive for this offense as a habitual felony offender is ten (10) years in the state prison, § 775.084(4)(a)(3), Fla.Stat. (1991) (grand theft, third degree is otherwise a third-degree felony, § 812.014(2)(c), Fla.Stat. (1991)).
The final judgment of conviction and seventeen-year sentence for burglary of an occupied dwelling is affirmed. The final judgment of conviction for grand theft, third degree is affirmed, but the seventeen-year sentence imposed thereon is vacated and the cause is remanded to the trial court with directions to impose a concurrent sentence for this offense which does not exceed ten (10) years in the state prison.
Affirmed in part; reversed in part and remanded.